I                                                 . ...



      .                                              :               :’
     h-.
                                                          *..,:r.*
      12
     I& b.                       OFFICE   OF THE ATTORNEY            GENERAL     OF TEXAS
     6;
     .i                                                  AUSTIN
i:




               of         tJ&s   doprtliwnt on tbr
               r0iilcr:




                                                                      0 In* baon 8e?V-
                                                                      w-, hn8 edorod

                                                th+r dootom             lm JaNcatrboro
                                                McClure  Bad          Dr. FIUl    IL Gonaar.
                                                 ay bx-ether          tad ba aal Dr.
                                                  MTa ia tblr im&ical KOTL.
                                                    the Cmm&mloaore’ Carat
                                             l,at her    srttheme doator8 68
                                 county hwlth orfIner. Flf’erelet ladkm?u
                                 what 3);slatn8t ruling   i8 n8 to the rlp&t
                                 or the cewJllsslonerr’  cotut  to crppelntthe
                                 pczrtnaF CC 6 bretb e? cf t be COuntp JUga
                                 ai@County i?ealth%Ylaer. If this ernnot
                                 bo doan, f don’t bow him ue dll be ablr
                                 t.0rm thin raeal¶ey.’
c